DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Double bracketing is used in a reissue application only when there was a prior reissue application of the same patent, which is not the case here. See MPEP § 1453(IV)(A). Claim 15 has been amended such that the deleted subject matter is shown with single brackets, as follows:

15. (Currently Amended) A method for improving the damping properties of a force transmission device, comprised of a torque converter, for power transmission between an input and an output, comprising at least an input (E) and an output (A),	a lock-up clutch;	and a vibration damping device disposed in a cavity that can be filled at least	partially with an operating medium, the cavity in particular flowed through by an operating medium of a hydrodynamic component, the vibration damping device coupled with a rotational speed adaptive absorber, in the form of a centrifugal force pendulum,	wherein the method includes tuning the rotational speed adaptive absorber [is tuned] as a function of an oil influence to an effective order qeff, which is greater by an order shift value qF than an order q of an exciting vibration of a drive system,	wherein the rotational speed adaptive absorber is positioned after the vibration damping device in the force flow direction, wherein the operating medium is oil and the oil influence is that of rotating oil in the cavity on an inertial mass of the rotational speed adaptive absorber, wherein the method [makes] includes making the effective order qeff of the rotational speed adaptive absorber exceed the order q of the exciting vibration of the drive system by the order shift value qF in the range of >0.05 to 0.5,	and wherein the order shift value qF is approximately 0.14, and the order q of the exciting vibration is 2.0.

Drawings
The drawings were received on 09/29/2021.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: See the Final Written Decision by the Board dated 06/20/2017 with respect to claims 19 and 25 and the Court decision dated 01/15/2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /rds/ and /E.D.L/                                  SPRS, Art Unit 3993